                      IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

 UNITED STATES OF AMERICA                       )        UNDER SEAL
                                                )
                 v.                             )        Case No. 1:17-CR-270 (LO)
                                                )
 AHMED AMEER MINNI, et al.,                     )
                                                )
                 Defendants                     )

                                            ORDER

         Good cause having been shown, the Government’s Motion for a Copy of Sealed

Documents is GRANTED, and it is hereby

         ORDERED that the Clerk of the Court and/or the U.S. Marshals provide the government

with a copy of the arrest warrants issued on November 16, 2017, for each of the five defendants,

Ahmed Ameer Minni, Ramy Said Zamzam, Aman Hassan Yemer, Umar Farooq Chaudhry, and

Waqar Hussain Khan. The arrest warrants otherwise shall remain sealed.


 SO ORDERED:


 Date:          June 26, 2020                                                         /s/
          Alexandria, Virginia                      Hon. Theresa Carroll Buchanan
                                                    United States Magistrate Judge
